ADVISORY ACTION

Continuation of #12 From PTOL-303 (Response to Arguments)
Applicant has provided arguments on 1 April 2021 regarding the previously applied rejection. These arguments are addressed below.
The instant claims are drawn to a method comprising administration of an active agent and a distinct step of administering a nanoparticle comprising bergamottin or dihydroxybergamottin. The bergamottin or dihydroxybergamottin are understood to help delay metabolism of the active agent and allow the drug to remain in the body for a longer period of time and therefore have a greater therapeutic effect.
Applicant had presented a declaration on 10 April 2020 containing experimentation in an attempt to support unexpected results. The examiner previously took the position that the results in the declaration are commensurate in scope with claims 39-41 but not with the other presented claims. Applicant presented arguments in applicant’s response on 1 April 2021 (hereafter referred to as applicant’s most recent response) attempting to rebut the examiner’s position that the results in the declaration are not commensurate in scope with all presented claims. These arguments will be addressed below.
Briefly, in order to make the case that the data presented by declarant is not probative of unexpected results of the full scope of claims 17 and 19, the examiner previously took the position that bergamottin or dihydroxybergamottin affect different drugs very differently. In support of this position, the examiner took the position that the Goosen reference teaches an increase of AUC0-12h in the range of 1.31-1.48 in the 0-12h been 10 in the absence of bergamottin or grapefruit juice, it would have been 13-15 in its presence). In contrast, the Kantola teaches an increase of AUC0-12h in the range of 15.3. (This means that had the AUC0-12h been 10 in the absence of bergamottin or grapefruit juice, it would have been 153 in its presence).
Applicant has presented arguments attempting to rebut this analysis. These arguments would appear to indicate the following.
First, applicant noted that grapefruit juice includes ingredients other than bergamottin, as of page 7, first paragraph of applicant’s response. As such, applicant argues that the examiner cannot extrapolate results in the Goosen or Kantola references, which were obtained in regard to grapefruit juice, to bergamottin by itself. Applicant also points out that the units used by Goosen to measure AUC0-12h and those used by Kantola to measure AUC0-12h differ, as of applicant’s response, paragraphs bridging pages 10-11. 
Secondly, applicant points out that different brands of grapefruit juice have different amounts of bergamottin and dihydroxybergamottin, as of applicant’s response, page 9, bottom paragraph and table.
Third, applicant argues that the effects that different furanocoumarins would have on drug metabolism would have been different, with furanocoumarin monomers having a different effect as compared with furanocoumarin dimers, as of applicant’s response, pages 7-9.


Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.

In this case, like in the above-discussed case, applicant has presented data only for docetaxel, while instant claims 17 and 19 are drawn to a pharmaceutical compound generically. As such, in order to rebut the examiner’s position that the data presented is not commensurate with the full claimed scope, applicant must make the case that the behavior of one pharmaceutical compound would have been predictable based upon the behavior of docetaxel. Applicant does not appear to have adequately made this case. Even if, purely en arguendo, applicant’s arguments regarding the alleged deficiencies of the Goosen and Kantola references are correct, this is not sufficient to make the case that the data presented is commensurate in scope with the instant claims.
The examiner further notes that when it comes to issues of alleged unexpected results and a showing of non-obviousness based upon unexpected results, the burden is on applicant to establish that the results are unexpected and significant, and to explain the proffered data. See MPEP 716.02(b)(I & II). Similarly, as best understood by the examiner, it is applicant’s burden to establish that the results presented are commensurate in scope with the claimed invention. Applicant’s simply rebutting 
In applicant’s response, page 11, bottom paragraph of applicant’s response, applicant argues that a comparison between Goosen and Kantola is not appropriate because these references use different units. The relevant argument is reproduced below.

    PNG
    media_image1.png
    81
    647
    media_image1.png
    Greyscale

This argument is not persuasive as it does not appear to be accurate. In this case, what is being compared is not the AUC0-12h values in Goosen and Kantola; in contrast, what is being compared is the ratio of AUC0-12h values between the active agent administered without bergamottin or grapefruit juice and the active agent administered with bergamottin or grapefruit juice. These are unitless quantities in both references, because in the case of a ratio, the units of the AUC0-12h of the grapefruit juice affected composition are being divided by the units of the AUC0-12h of the control composition, resulting in a unitless quanitity. As such, contrary to applicant’s position, the units of the relevant ratios in Goosen and Kantola would not have differed. This issue is relevant in regard to other arguments summarized above in that the teachings of Goosen and Kantola used by the examiner in the examiner’s analysis relate to the change in bioavailability due to the presence of bergamottin, dihydroxybergamottin, or grapefruit juice containing these ingredients, as compared with the drug administered by 
In applicant’s arguments, page 12, first full paragraph, applicant alleges that Kantola teaches that the bioavailability increases between 1.5-fold and 7-fold when the active agent is administered with grapefruit juice. The examiner disagrees that this is a complete representation of what is taught by Kantola. In contrast, to the extent that bioavailability may be measured by AUC0-12h, this value increases over 15-fold when administered with grapefruit juice, as of Kantola, page 400, Table II. As such, applicant’s arguments would appear to underemphasize the effect of the increase in bioavailability taught by Kantola due to the administration of grapefruit juice. The effect of this is to minimize the difference between the teachings of Goosen and Kantola, and consequently to minimize the variability taught by the art regarding the effect of bergamottin and dihydroxybergamottin on the metabolism of different drugs.
Applicant then argues that Goosen teaches that the effect of grapefruit juice on bioavailability has been shown for a number of drugs, as of applicant’s response, page 11, second to last paragraph, citing Goosen, page 608, left column, second to last paragraph. This is not persuasive. This is because the unexpected results analysis with respect to claims 39-41 was based upon the fact that small bergamottin particles sized 4 nm to 100 nm extend the half-life of docetaxel moreso than large bergamottin particles 
Applicant then cites the Ekroos reference, which was provided with applicant’s response, as of applicant’s response, pages 11-12. A review of the Ekroos reference by the examiner appears to indicate that Ekroos teaches that a wide variety of agents bind to the enzyme cytochrome P450 3A4, as of Ekroos, page 13682, title and abstract. However, a review of this reference by the examiner would appear to indicate that different compounds would bind to this enzyme differently. For example, Ekroos teaches the following, as of page 13682, paragraph bridging left and right columns.

There are two CYP3A4–ligand complex structures published to date with metyrapone and progesterone (8). Metyrapone is bound via its pyridine nitrogen to the heme iron, in agreement with UV-visible absorption spectroscopy. Progesterone was not localized in the active site but was found in a peripheral site suggested to be an effector site.

This would appear to indicate that CYP 3A4 binds differently to different active agents. Therefore, the skilled artisan would have expected that the binding of CYP 3A4 to docetaxel or paclitaxel would have been substantially different than the binding of 
With regard to the dependent claims, applicant argues that these claims should be allowed for essentially the same reason that the independent claims are allegedly allowable. This is not persuasive. The independent claims are not allowable for the reasons set forth above. As such, applicant’s arguments are not persuasive.


Conclusion
 This case is after-final. Claims 17, 19, 21-22, 27, 29-31 and 38 are rejected, and claims 39-41 are objected to as being dependent upon a rejected base claim but would be allowable if presented in independent form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612